        Case 5:19-cv-00262-RDP Document 13 Filed 07/07/20 Page 1 of 14                               FILED
                                                                                             2020 Jul-07 PM 02:22
                                                                                            U.S. DISTRICT COURT
                                                                                                N.D. OF ALABAMA


                         UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ALABAMA
                            NORTHWESTERN DIVISION


SHAYLYN CAROL POWERS,                           }
                                                }
       Plaintiff,                               }
                                                }
v.                                              }    Case No.: 5:19-CV-00262-RDP
                                                }
ANDREW SAUL, COMMISSIONER                       }
OF SOCIAL SECURITY,                             }
                                                }
       Defendant.                               }


                              MEMORANDUM OF DECISION

       Shaylyn Carol Powers (“Plaintiff “) brings this action pursuant to Title XVI of Section

1631(c)(3) of the Social Security Act (the “Act”), seeking review of the decision of the

Commissioner of Social Security (“Commissioner”) denying her claims for Supplemental

Security Income (“SSI”). See also 42 U.S.C. § 1383(c). Based on the court’s review of the

record and the briefs submitted by the parties, the court finds that the decision of the

Commissioner is due to be affirmed.

I.     Proceedings Below

       On February 1, 2016, Plaintiff filed her application for SSI in which she alleged that

disability began on March 3, 2010. (Tr. 204, 260). On March 29, 2016, Plaintiff’s application

was initially denied by the Social Security Administration. (Tr. 205). Plaintiff requested a

hearing before an Administrative Law Judge (“ALJ”), and on February 20, 2018, a hearing was

held before ALJ Gloria W. Green in Florence, Alabama, with vocational expert Rachel

McDaniel in attendance. (Tr. 175–193, 214). In the ALJ’s decision dated June 22, 2018, she

determined that Plaintiff was not disabled within the meaning of § 1614(a)(3)(A) of the Act since
         Case 5:19-cv-00262-RDP Document 13 Filed 07/07/20 Page 2 of 14



February 1, 2016, the date Plaintiff filed her application. (Tr. 10–17). On December 20, 2018,

the Appeals Council denied Plaintiff’s request for review of the ALJ’s decision. (Tr. 1–6, 258).

Accordingly, that decision became the final decision of the Commissioner, and therefore a

suitable subject of this court’s appellate review.

       Plaintiff was twenty years old at the time she filed her SSI application and twenty-two

years old when the ALJ rendered her decision. (Tr. 16–17). She has a high school education and

no past relevant work. (Tr. 281). Plaintiff alleges that her disability began on March 3, 2010,

following a motor vehicle accident and subsequent surgery that led to hip pain and spine issues.

(Tr. 14, 194). Plaintiff also suffers from morbid obesity. (Tr. 14).

       On March 7, 2010, at the age of 14, Plaintiff was involved in a motor vehicle accident

and underwent orthopedic surgery by Dr. Michael Miller, two days later, in which a metal plate

was placed in her right hip to stabilize her sacroiliac joint. (Tr. 339). Plaintiff reported difficulty

bending and standing due to the metal plate and was diagnosed in 2011 with a history of chronic

pain syndrome. (Tr. 517). Plaintiff had a series of follow-up appointments after the accident and

her subsequent surgery, ranging from March 22, 2010 to September 9, 2012. (Tr. 324–31).

During an appointment on August 31, 2010, Plaintiff first complained of pain in her SI joint. (Tr.

327–21). She had four other appointments at The Orthopedic Center in Huntsville, but in those

other doctor visits she did not describe feeling any pain. In Plaintiff’s first post-surgery follow-

up, Dr. Miller noted that “[g]iven [Plaintiff’s] young age[,] I would expect her to heal this up

very rapidly, and I doubt that she is going to be symptomatic from it[,] but we will have to wait

and see how she does when she starts weight bearing.” (Tr. 331). By the time of Plaintiff’s May

17, 2010 appointment, she was beginning to bear weight again fully, and, according to Dr.

Miller’s notes, she reported very little pain and a readiness to start physical therapy. (Tr. 329–



                                                     2
         Case 5:19-cv-00262-RDP Document 13 Filed 07/07/20 Page 3 of 14



330). On June 28, 2010, about three and a half months after her surgery, Dr. Miller noted that

Plaintiff was “walking with a normal gait, has very little pain, and seems to have returned to

pretty good function.” (Tr. 328).

       On August 31, 2010, Plaintiff arrived at her appointment complaining of pain for the first

time, stating that her joint “locks up.” (Tr. 327). After performing and examining a number of

X-Rays revealing that there were no major changes in either the fixation or the SI joint itself, Dr.

Miller stated, “I am not sure what [Plaintiff’s] pain relates to unless there is some arthritis in the

SI joint.” (Tr. 237). At Plaintiff’s next appointment on September 28, 2010, she still reported

continuing pain; however, the CT scans showed excellent positioning of both the SI joint and

implants, both of which had never failed or loosened. (Tr. 326). Dr. Miller insisted that Plaintiff

return to school, which she had frequently been missing. (Tr. 326).

       On January 21, 2011, Plaintiff returned to The Orthopedic Center, claiming that she fell

while getting off the school bus and was now suffering from pain in her posterior. (Tr. 325).

Several X-Rays were taken but were normal, showing healing from the initial surgery and no

loosening or breakage; Dr. Miller noted that he had spoken with Plaintiff and her mother about

how it was not unusual to have lasting pain after a major pelvic disruption, but he also stated that

“[Plaintiff] is very young, only 15 years old, and needs to basically forget that she ever had this

injury and get on with her life.” (Tr. 325). Dr. Miller also noted that Plaintiff had no motivation

to get back to full activities and that she had not done much physical activity even before her

accident, judging by her morbid obesity. (Id.).

       During Plaintiff’s final appointment with him, on September 9, 2012, Dr. Miller noted

that even though she had reported episodes of pain and discomfort on the right side of the pelvis,

it was not a striking problem and did not seem to limit her mobility. (Tr. 324). Dr. Miller stated



                                                  3
          Case 5:19-cv-00262-RDP Document 13 Filed 07/07/20 Page 4 of 14



that Plaintiff’s bigger issue was her morbid obesity and lack of interest in exercising (Id.).

         From February 3, 2014 through June 27, 2015, Plaintiff sought treatment from Dr. Morris

Scherlis at Tennessee Valley Pain Consultants in Huntsville, Alabama. (Tr. 450–507). In an

assessment dated January 6, 2015, Plaintiff retained nearly 5/5 strength upon examination in all

areas. (Tr. 15, 478–79). Dr. Scherlis further noted on January 8 that Plaintiff “has pain

provoked with climbing an 8-inch step 9 times [but] once provoked the pain is quickly resolved

with rest.”     (Tr. 470).   Dr. Scherlis placed Plaintiff on a home exercise program and

acknowledged that (1) she was previously discharged from physical therapy for client non-

compliance, and (2) she did not want to begin physical therapy because of the high deductible.

(Id.).

         The relevant period for Plaintiff’s SSI application is the month in which she filed her SSI

application (February 2016) through the date of the ALJ’s decision (June 22, 2018). (Tr. 7, 260).

See 20 C.F.R. §§ 416.330, 416.335; Moore v. Barnhart, 405 F.3d 1208, 1211 (11th Cir. 2005).

On March 16, 2016, Plaintiff complained of an earache during her first medical appointment

within that period. (Tr. 517). At that time, Plaintiff did not appear to be in apparent distress and

was well developed and well nourished; she was diagnosed with an earache and chronic pain

syndrome. (Id.). Plaintiff was prescribed medication for her earache and was encouraged to

return to her previous providers for further evaluation of her complaints of chronic pain. (Tr.

518–19).      Later that same month, Plaintiff visited consultative examiner Dr. John Lary,

complaining of right hip pain. (Tr. 520–21). Again, Plaintiff was not in acute distress, appeared

well-developed and well-oriented, and behaved normally. (Tr. 522–23). She was able to walk

normally, heel and toe walk with some difficulty, move in and out of a semi-squat position, and

kneel with difficulty (due to her obesity). She was able to balance with her eyes closed without



                                                  4
         Case 5:19-cv-00262-RDP Document 13 Filed 07/07/20 Page 5 of 14



any assistance, and she had normal muscle strength in all muscle groups, normal reflexes, and a

normal range of motion in her arms and legs. (Tr. 523). Plaintiff reported that she does not use

any assistive devices and is able to dress and bathe herself. (Tr. 521). She underwent a pelvic

X-Ray that came back normal and with no acute abnormality. (Tr. 525). Dr. Lary noted

“[Plaintiff’s] ability to sit, stand, walk, lift, carry, bend, squat, and kneel is impaired by morbid

obesity and old pelvis injury. Her ability to reach, see, hear, speak, understand, and manipulate

small objects is unimpaired.” (Id.).

       During the hearing held on February 20, 2018, Plaintiff testified regarding the pain in her

back and right leg following her motor vehicle accident. (Tr. 179–81). Plaintiff stated that the

pain in both areas “goes away sometimes,” but that she takes up to two over-the-counter

medications (such as ibuprofen or Tylenol) for pain each day. (Tr. 181–82, 187). She also

testified that her doctors would not prescribe her any medication for the pain in her back and

right leg. (Tr. 182). Plaintiff further stated that she had no issues regarding personal care, such

as washing her hair and dressing herself, but she could not raise her hands above shoulder length

and had issues going up stairs. (Tr. 184–86). She claimed that she was limited to lifting five

pounds or less; however, that instruction was given in 2010 following her motor vehicle

accident, and there were no current lifting restrictions in place. (Tr. 188). Plaintiff also stated

that she would experience pain after an hour, no matter whether she was standing, sitting in a

standard office chair, or walking. (Tr. 184–85). She asserted that she “watched kids every now

and then for people,” although it was difficult for her to pick them up and carry them around.

(Tr. 188).

       The ALJ asked the vocational expert (“VE”) Rachel McDaniel, if a hypothetical

individual of the same age, educational background, and same work history as Plaintiff, with the



                                                 5
         Case 5:19-cv-00262-RDP Document 13 Filed 07/07/20 Page 6 of 14



same RFC, including the “need for a sit/stand option hourly for a few minutes while continuing

to work,” could perform other jobs. (Tr. 189–90). The VE testified that the hypothetical

individual could work as a cashier, inspector and hand packager, or as a small products

assembler, but at a reduced number of hours to allow for sitting and standing. (Tr. 190). The

ALJ further asked the VE what jobs that same hypothetical individual could attain if her

exertional level was sedentary, if she could lift and carry ten pounds frequently, and if she could

stand and walk for two hours, but needed to sit for six hours, within an eight-hour workday. (Tr.

191). The VE replied that the hypothetical individual under these circumstances could perform

the sedentary jobs of document paper preparer, order clerk, and charge account clerk. (Id.). The

ALJ then asked whether there were any jobs that allowed the hypothetical individual to take two

or three breaks, each of a duration of ten to fifteen minutes, outside of any routine or lunch

breaks; the VE replied there was not. (Id.). Plaintiff’s counsel only question to the VE was if

those individuals described in the hypotheticals had more than two days of absence per month,

would it affect job prospects. The VE responded, “it would preclude all employment. That

would be excessive absentee[ism].” (Tr. 192).

II.    ALJ Decision

       Disability under the Act is determined under a five-step test. 20 C.F.R. § 404.1520.

First, the ALJ must determine whether the claimant is engaging in substantial gainful activity.

20 C.F.R. § 404.1520(b). “Substantial work activity” is work activity that involves doing

significant physical or mental activities. 20 C.F.R. § 404.1572(a). “Gainful work activity” is

work that is done for pay or profit. 20 C.F.R. § 404.1572(b). If the ALJ finds that the claimant

engages in substantial gainful activity, then the claimant cannot claim disability. 20 C.F.R. §

404.1520(b). Second, the ALJ must determine whether the claimant has a medically



                                                6
         Case 5:19-cv-00262-RDP Document 13 Filed 07/07/20 Page 7 of 14



determinable impairment or a combination of medical impairments that significantly limits the

claimant’s ability to perform basic work activities. 20 C.F.R. § 404.1520(c). Absent such

impairment, the claimant may not claim disability. Id. Third, the ALJ must determine whether

the claimant’s impairment meets or medically equals the criteria of an impairment listed in 20

C.F.R. § 404, Subpart P, Appendix 1. See 20 C.F.R. §§ 404.1520(d), 404.1525, and 404.1526.

If such criteria are met, the claimant is declared disabled. 20 C.F.R. § 404.1520(d).

       If the claimant does not fulfill the requirements necessary to be declared disabled under

the third step, the ALJ may still find disability under the next two steps of the analysis. The ALJ

must first determine the claimant’s residual functional capacity (“RFC”), which refers to the

claimant’s ability to work despite her impairments. 20 C.F.R. § 404.1520(e). In the fourth step,

the ALJ determines whether the claimant has the RFC to perform past relevant work. 20 C.F.R.

§ 404.1520(f). If the claimant is determined to be capable of performing past relevant work, then

the claimant is deemed not disabled. 20 C.F.R. § 404.1560(b)(3). If the ALJ finds the claimant

unable to perform past relevant work, then the analysis proceeds to the fifth and final step. 20

C.F.R. § 404.1520(g)(1). In the last part of the analysis, the ALJ must determine whether the

claimant is able to perform any other work commensurate with her RFC, age, education, and

work experience. 20 C.F.R. § 404.1550(c). Here, the burden of proof shifts from the claimant to

the ALJ to prove the existence, in significant numbers, of jobs in the national economy that the

claimant can do given her RFC, age, education, and work experience. 20 C.F.R. §§ 404.1520(g),

404.1560(c).

       In the instant case, the ALJ determined that Plaintiff has not engaged in substantial

gainful activity since the disability application date of February 1, 2016, and that she has a

combination of severe impairments that satisfies step two of the disability analysis. (Tr. 12).



                                                7
         Case 5:19-cv-00262-RDP Document 13 Filed 07/07/20 Page 8 of 14



Based on the medical evidence presented, the ALJ concluded that Plaintiff has the following

impairments: morbid obesity, history of pelvic fracture with open reduction and internal fixation

surgery (ORIF), and degenerative disc disease of the lumbar spine. (Id.). In step three, the ALJ

found that Plaintiff does not have an impairment or combination of impairments that meets or

medically equals the severity of one of the listed impairments in 20 C.F.R. Part 404, Subpart P,

Appendix 1. (Id.). After careful consideration of the entire record, the ALJ determined that

Plaintiff had the RFC to perform light work as defined in 20 C.F.R. § 416.967(b) with the

following defining factors: she can lift and carry 20 pounds frequently, stand/walk six hours and

sit six hours with a sit/stand option hourly for a few minutes while continuing to work,

occasionally push and pull with the right lower extremity; occasionally climb stairs and ramps,

balance, kneel, crawl, stoop, or crouch; never reach overhead but can reach to shoulder height

without limitation; occasionally bend/twist at the waist; cannot work at unprotected heights or

climb ladders. (Tr. 13).

       The ALJ concluded that, based on Plaintiff’s age, education, and RFC, as well as the

VE’s testimony, Plaintiff could perform other jobs existing in significant numbers in the national

economy. (Tr. 17, 189–91). Thus, the ALJ ruled that Plaintiff is not disabled as that term is

defined in the Act and that she was not entitled to a period of disability through the date of the

decision. (Tr. 17).

III.   Plaintiff’s Argument for Remand or Reversal

       Plaintiff asks to have the ALJ’s decision, which is the final decision of the Commissioner

following the Appeals Council’s denial of review, reversed and remanded. Plaintiff contends

that the ALJ’s decision is not supported by substantial evidence. Specifically, Plaintiff argues

that “the ALJ erred by formulating [Plaintiff]’s RFC in contradiction to the ALJ’s own findings.”



                                                8
         Case 5:19-cv-00262-RDP Document 13 Filed 07/07/20 Page 9 of 14



IV.    Standard of Review

       The only issues before this court are whether the record reveals substantial evidence to

sustain the ALJ’s decision, see 42 U.S.C. § 405(g); Walden v. Schweiker, 672 F.2d 835, 838

(11th Cir. 1982), and whether the correct legal standards were applied. See Lamb v. Bowen, 847

F.2d 698, 701 (11th Cir. 1988); Chester v. Bowen, 792 F.2d 129, 131 (11th Cir. 1986). Title 42

U.S.C. § 405(g) mandates that the Commissioner’s findings are conclusive if supported by

“substantial evidence.” Martin v. Sullivan, 894 F.2d 1520, 1529 (11th Cir. 1990). The district

court may not reconsider the facts, re-evaluate the evidence, or substitute its judgment for that of

the Commissioner; instead, it must review the final decision as a whole and determine if the

decision is reasonable and supported by substantial evidence. See id. (citing Bloodsworth v.

Heckler, 703 F.2d 1233, 1239 (11th Cir. 1983)).

       Substantial evidence falls somewhere between a scintilla and a preponderance of

evidence; “[i]t is such relevant evidence as a reasonable person would accept as adequate to

support a conclusion.” Martin, 894 F.2d at 1529 (quoting Bloodsworth, 703 F.2d at 1239) (other

citations omitted). If supported by substantial evidence, the Commissioner’s factual findings

must be affirmed even if the evidence preponderates against the Commissioner’s findings. See

Martin, 894 F.2d at 1529. While the court acknowledges that judicial review of the ALJ’s

findings is limited in scope, the court also notes that review “does not yield automatic

affirmance.” Lamb, 847 F.2d at 701.

V.     Discussion

       Plaintiff contends that the ALJ failed to address her own findings when formulating the

RFC. However, Plaintiff has misconstrued the ALJ’s findings. Those findings, and the ALJ’s

RFC determination, are supported by substantial evidence.



                                                 9
         Case 5:19-cv-00262-RDP Document 13 Filed 07/07/20 Page 10 of 14



        A.       The ALJ’s RFC Determination is Not Inconsistent with Her Findings

        The ALJ determined that Plaintiff retained the RFC to perform light work as defined in

20 C.F.R. § 416.967(b). Plaintiff argues that the ALJ committed reversible error with respect to

the sit/stand limitation in the RFC assessment and in finding that Plaintiff could work, despite the

VE’s testimony to the contrary.1 Plaintiff further contends that the ALJ contradicted herself by

simultaneously finding that she was able “to perform work at a light exertional level with the

given limitations, including the limitation to allow her to sit/stand for a few minutes every hour

to rest.” (Tr. 16) (emphasis added). However, Plaintiff’s argument is misplaced because, in

context, it is clear that the ALJ contemplated that this period of “rest” would involve a

continuation of work, as evidenced by the inclusion of Plaintiff’s strict limitations in the RFC

determination.

        Plaintiff’s RFC is the most that she can do despite her limitations, and it is based solely

on the relevant evidence of record, including all relevant medical history, medically determinable

impairments, the effects of treatment, daily activities, medical opinions, and any medical source

statements. 20 C.F.R. § 416.945; SSR 96-8p, 1996 WL 374184, at * 5 (1996).

        1.       The Vocational Expert’s Answers to Hypotheticals are Consistent with the
                 ALJ Finding’s

        Plaintiff argues that the VE’s answer to the ALJ’s final hypothetical directly contradicts

the ALJ’s findings during the RFC determination. The court disagrees.

        Plaintiff asserts that the ALJ’s RFC determination directly conflicts with the VE’s

response to the third and final hypothetical question. The ALJ asked whether any jobs were

         1
           Plaintiff submits that the ALJ gave only limited weight to the opinion evidence of Dr. John Lary, the
consultative examiner who opined that Plaintiff’s ability to sit/stand was impaired; however, Plaintiff did not
challenge this claim and therefore waives it. Any issue not specifically raised by and elaborated upon by Plaintiff,
including the ALJ’s weighing of the medical opinions, is waived. See Sapuppo v. Allstate Floridian Ins. Co., 739
F.3d 678, 681 (11th Cir. 2014) (“We have long held that an appellant abandons a claim when [she] either only
makes a passing reference to it or raises it in a perfunctory manner without supporting arguments and authority.”).

                                                        10
        Case 5:19-cv-00262-RDP Document 13 Filed 07/07/20 Page 11 of 14



available that were suitable for a hypothetical individual who needed two to three additional ten-

or fifteen-minute breaks, outside of any routine breaks and lunch, to which the VE replied,

“[n]o.” But, in the RFC determination, the ALJ found that Plaintiff needed only a few minutes

every hour to move positions to alleviate her hip pain.            Plaintiff contends the ALJ’s

determination contradicts the VE’s opinion. But that argument is off the mark.

       Substantial evidence does not support the assertion that Plaintiff would require hourly

breaks of ten or fifteen minutes in duration, during which she would be completely off task. So,

the VE’s response to the ALJ’s third hypothetical was not applicable or relevant to the RFC

determination because the medical evidence does not suggest that Plaintiff requires any more

accommodation than what was found by the ALJ in reaching the RFC determination. Of course,

to the extent Plaintiff’s counsel wished to clarify this point with the VE, counsel could have done

so in the hearing when the ALJ gave Plaintiff the opportunity to ask further questions. Plaintiff

has failed to establish any error regarding the ALJ’s RFC determination. Therefore, the ALJ’s

findings are due to be affirmed.

       2.      Substantial Evidence Supports the ALJ’s Findings

       Despite the fact that most of Plaintiff’s medical records are immaterial to the question of

disability, the ALJ considered the entirety of her medical history following her motor vehicle

accident. After extensive consideration of this medical history, the ALJ determined that Plaintiff

could engage in a light range of work with additional limitations, including “a sit/stand option

hourly for a few minutes while continuing to work.” (Tr. 13). This finding is supported by

substantial evidence. The ALJ did not err in assessing how Plaintiff’s obesity, history of pelvic

ORIF surgery, and degenerative disc disease affect her ability to work due to pain associated

with sitting or standing for long periods of time.



                                                 11
        Case 5:19-cv-00262-RDP Document 13 Filed 07/07/20 Page 12 of 14



       Plaintiff argues that the ALJ’s statement should be interpreted as the ALJ acknowledging

that there should be more limitations outside of those already listed in the RFC determination,

including the need to stop working completely a few minutes every hour. However, this

argument misses the target. The ALJ was careful to specify that she was assessing “a sit/stand

option hourly for a few minutes while continuing to work.” (Tr. 13) (emphasis added). The

phrase “continuing to work” was also used by the ALJ in her hypotheticals to the VE. Nowhere

in the trial record, however, did the ALJ suggest or find that the phrase “to rest” meant to cease

work completely during the sit/stand break, and therefore, she did not contradict herself in any

way. The hearing transcript and the ALJ’s findings in her RFC determination show that the only

limitation Plaintiff has is the need to shift positions while working to relieve her hip and back

pain. Taking a moment to shift one’s position does not require a cessation of work. Therefore,

the ALJ’s RFC determination stating that Plaintiff can continue to work during her breaks is

supported by substantial evidence and was not error.

       Plaintiff states that she must rest and recover frequently to alleviate her pain, but she has

not pointed to any evidence which establishes that she requires complete breaks from working

every hour due to her hip or back pain. See Robinson v. Acting Comm’r of Soc. Sec., 766 F.

App’x 811, 816 (11th Cir. 2019) (declining to find an “internal inconsistency” in the ALJ’s

statements regarding subjective complaints of Plaintiff’s mental limitations, noting that,

“Robinson has identified no evidence showing that she experienced more severe mental imitation

than the limitations identified by the ALJ.”). Plaintiff argues that her medical records from Dr.

Morris Scherlis and Dr. John Lary provide evidence for this assertion. That simply is not so.

       Dr. Scherlis’s findings were consistent with the ALJ’s findings during the RFC

determination. The medical evidence (or, more precisely, the lack of a medical record since



                                                12
        Case 5:19-cv-00262-RDP Document 13 Filed 07/07/20 Page 13 of 14



2016) substantiates the ALJ’s finding that Plaintiff could perform light work, limited climbing,

occasional pushing/pulling, and a sit/stand option.

       The ALJ discounted the opinion of Dr. Lary because it was too broad and vague, and

lacked specification and detail. See 20 C.F.R. § 416.927(c)(3) (“We will always give good

reason in our notice of determination or decision for the weight we give your treating source’s

medical opinion.”). Plaintiff did not challenge the fact that the ALJ gave little weight to Dr.

Lary’s opinion and, in any event, the ALJ did not err in giving less weight to those opinions.

Moreover, even if the ALJ had given more weight to Dr. Lary’s medical opinions, they still do

not undermine the ALJ’s findings. Therefore, the ALJ’s findings as to Plaintiff’s limitations are

supported by substantial evidence.

       Finally, the ALJ did not err in concluding that Plaintiff did not meet her burden of

demonstrating that she was disabled under the Act. See 42 U.S.C. § 423(d)(5)(A); 20 C.F.R. §§

416.912(a), 416.912(c); Doughty v. Apfel, 245 F.3d 1274, 1278 (11th Cir. 2001); Ellison v.

Barnhart, 355 F.3d 1272, 1276 (11th Cir. 2003) (“It is well established that the ALJ has a basic

duty to develop a full and fair record. Nevertheless, [Plaintiff] bears the burden of proving that

[s]he is disabled, and, consequently, [s]he is responsible for producing evidence in support of

[her] claim.”). The ALJ properly considered all the relevant evidence and performed her duty as

the trier of fact in resolving any conflicts in the evidence. See Phillips v. Barnhart, 357 F.3d

1232, 1240 (11th Cir. 2004). The court concludes that the ALJ’s RFC determination that

Plaintiff can perform light work with added limitations is supported by substantial evidence.

Therefore, Plaintiff is not entitled to SSI and the ALJ’s decision is due to be affirmed.

VI.    Conclusion

       The court concludes that the ALJ’s determination that Plaintiff is not disabled is



                                                 13
       Case 5:19-cv-00262-RDP Document 13 Filed 07/07/20 Page 14 of 14



supported by substantial evidence and the proper legal standards were applied in reaching this

determination. The Commissioner’s final decision is therefore due to be affirmed. A separate

Order in accordance with this Memorandum of Decision will be entered.

       DONE and ORDERED this July 7, 2020.



                                           _________________________________
                                           R. DAVID PROCTOR
                                           UNITED STATES DISTRICT JUDGE




                                             14
